Opinion issued December 23, 2021




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ———————————
                              NO. 01-19-01000-CV
                           ———————————
                          TRIMCOS, LLC, Appellant
                                       V.
                         COMPASS BANK, Appellee


                   On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-42334


                                 OPINION

      Appellant, Trimcos, LLC (“Trimcos”), challenges the trial court’s rendition

of summary judgment in favor of appellee, Compass Bank (“Compass”), in

Trimcos’s suit against Compass for money had and received, constructive trust, and
breach of contract. In three issues, Trimcos contends that the trial court erred in

granting Compass summary judgment.

      We affirm.

                                    Background

      In its first amended petition, Trimcos alleged that on or about April 26, 2013,

it entered a general construction contract (the “contract”) to build an office building

on vacant land (the “project”) “for Raffy O. Bell and/or Bell Tech Enterprises, Inc.”

(collectively, “Bell”).1 On or about April 30, 2013, Trimcos and Bell executed a

“Contractor’s Agreement and Consent” (the “contractor’s agreement”) for Compass,

Bell’s lender, at a loan closing. (Internal quotations omitted.) As consideration for

the contractor’s agreement, Compass represented to Bell that it would be financially

liable for the work Trimcos completed under the contract. On May 8, 2013,

Compass recorded a deed of trust relating to the project.




1
      The Harris County Clerk’s real property records show that Bell Tech Enterprises,
      Inc. acquired the property at issue by warranty deed on December 9, 2008. See TEX.
      R. EVID. 201(b)(2); Office of Public Util. Counsel v. Public Util. Comm’n of Tex.,
      878 S.W.2d 598, 600 (Tex. 1994) (appellate courts may take judicial notice of facts
      which are “capable of accurate and ready determination by resort to a published
      record whose accuracy cannot reasonably be questioned”); Alsobrook v. MTGLQ
      Investors, LP, No. 05-20-00400-CV, 2021 WL 4958860, at *2 (Tex. App.—Dallas
      Oct. 26, 2021, no pet.) (mem. op.) (taking judicial notice of property records).


                                              2
      During construction of the project, Trimcos received progress payments

directly from Compass. But “[b]ecause Trimcos was not paid in full for [the] work

completed,” it “recorded a mechanic’s lien affidavit on June 15, 2015.”

      Then Bell defaulted on its loan from Compass, and, as a result, Compass

foreclosed on the property where the project was to be built. On July 10, 2017,

Compass “recorded a substitute trustee’s deed relating to the [p]roject.” According

to the substitute trustee’s deed, Compass “bid $1,953,000.00 for the [p]roject.”

Trimcos “repeatedly demanded” that Compass “pay for work it [had] completed per

the [c]ontract and . . . account for proceeds resulting from the foreclosure sale,” but

Compass “refused to pay.”

      Trimcos brought claims against Compass for money had and received,

constructive trust, and breach of contract.2 As to its claim for money had and

received, Trimcos maintained that “[i]f [Compass] was subrogated to the 2008 deed

of trust” and Trimcos’s “[mechanic’s] lien claim was extinguished, Trimcos still

ha[d] a [mechanic’s] lien claim against the foreclosure proceeds in excess of the

amount needed to satisfy the 2008 deed of trust.” And Trimcos requested the

imposition of a “constructive trust in the foreclosure proceeds in an amount

sufficient to satisfy its lien claim.” As to its breach-of-contract claim, Trimcos




2
      Trimcos also brought a fraudulent-inducement claim against Compass.
                                              3
alleged that Compass “failed to comply with its obligation under the [c]ontractor’s

[a]greement (which Compass Bank made part of the loan transaction between it and

Bell) to pay for work completed” under the contract. Trimcos sought damages,

attorney’s fees, and costs.

      Compass answered, generally denying the allegations in Trimcos’s petition

and pleading certain affirmative defenses.         Compass also brought several

counterclaims against Trimcos. In its second amended counterclaim, Compass

alleged that in 2013, Bell “approached [Compass]” to obtain a Small Business Act3

“construction loan to purchase land and build an office building for [its] business.”

And Compass acknowledged that Trimcos entered the contract with Bell for Trimcos

to serve as the general contractor for the project on April 26, 2013.

      According to Compass, “[a]s part of [its] pre-loan procedures, Compass

communicated with and interacted with Trimcos.” To ensure that its deed of trust

would constitute a first lien on the property where the project was to be built,

Compass acquired, among other things, documentation signed by Trimcos that

Trimcos had not commenced construction or delivered materials to the project

property and Trimcos’s written assurance that construction “would not begin” and

materials would not “be delivered until” Compass had filed its deed of trust.




3
      See 15 U.S.C. §§ 631–657u.
                                             4
      As part of the loan transaction, Compass also required Bell and Trimcos to

execute a “Contractor and Owner Joint Affidavit of Commencement” (the “first

affidavit”) and an “Affidavit of Commencement” (the “second affidavit”).4 Bell and

Trimcos signed the first affidavit on April 25, 2013, the day before they executed

the contract for the project. In the second affidavit, signed on April 30, 2013, Bell

and Trimcos represented that no construction had begun on the project and no

materials had been delivered to the property where the project was to be built and

that construction would not begin and materials would not be delivered until

Compass “notified [Bell] and [Trimcos] in writing that the [d]eed of [t]rust has been

filed in the county records.” Bell and Trimcos also attested that they executed the

second affidavit “in order to assure [Compass] that the time of the inception of any

mechanic’s lien ha[d] not occurred, and w[ould] not occur until after [Compass]’s

[d]eed of [t]rust [wa]s duly perfected by filing.”

      Compass further alleged that although Trimcos had executed the first and

second affidavits, “Trimcos sent a demand letter to Compass” on August 16, 2017,

“claiming for the first time that Trimcos began construction of the [project] before

Compass [had] recorded its [d]eed of [t]rust.”




4
      See TEX. PROP. CODE ANN. § 53.124(c).
                                              5
      Compass brought a counterclaim against Trimcos for “fraud involving a false

promise of future performance.” According to Compass, it was “not responsible for

[making] payments to Trimcos,” because, among other things, the contractor’s

agreement specifically precluded Compass from being liable to Trimcos, the

“conditions [precedent] for payment under the [contractor’s] agreement” were “not

met,” and “the amounts claimed by Trimcos [we]re not due and owing.” And,

according to Compass, Trimcos committed fraud “[w]ith respect to the [s]econd

[a]ffidavit,” in which “Trimcos promised that construction [of the project] would not

commence” and materials would not “be delivered to the [project property] until”

Compass “notified Trimcos that the [d]eed of [t]rust was filed.”

      Compass also brought a breach-of-contract claim against Trimcos, asserting

that, “as a direct creditor third party beneficiary of the [second affidavit],” Trimcos

breached the second affidavit by “beginning construction or delivering materials to

the [project property]” before Compass’s deed of trust was filed. And Compass

sought a declaration that it was not liable to Trimcos for any amount under the

contractor’s agreement.

      Trimcos answered, generally denying the allegations in Compass’s

counterclaim and asserting certain affirmative defenses.

      Compass      then   filed   a   combined    no-evidence     and   matter-of-law

summary-judgment motion on Trimcos’s claims for money had and received,

                                              6
constructive trust, and breach of contract. As to the no-evidence portion of its

motion, Compass argued that Trimcos’s money-had-and-received claim failed

because there was no evidence that Trimcos’s mechanic’s lien had priority over

Compass’s deed of trust or that Compass held funds belonging to Trimcos. And as

to Trimcos’s constructive-trust claim, Compass argued that there was “no evidence

that [Compass] [wa]s holding money” that belonged to Trimcos because, as with

Trimcos’s money-had-and-received claim, its constructive-trust claim was

dependent on establishing that the priority of Trimcos’s mechanic’s lien was

superior to that of Compass’s deed of trust, which Trimcos could not do.

      As to the matter-of-law portion of its motion, Compass argued that it was

entitled to judgment as a matter of law on Trimcos’s breach-of-contract claim

because Compass was not a party to the contractor’s agreement between Bell and

Trimcos, which was the basis for Trimcos’s breach-of-contract claim. Alternatively,

Compass argued that the particular “conditions precedent for [Trimcos’s] right to

receive payment under the [c]ontractor’s [a]greement” had not been satisfied. To

support its argument, Compass relied on paragraph 7 of the contractor’s agreement,

which provides that “the final advance, including all retainage, will not be made until

[Compass] has received . . . evidence that no mechanic’s or materialmen’s liens or

other encumbrances have been filed and remain in effect against the [project]

[p]roperty” and “final lien releases or waivers [have been made] by

                                              7
[Trimcos], . . . subcontractors, materialmen and all other parties who have supplied

labor, materials or services for the construction” of the project.5 And Compass

attached to its summary-judgment motion the affidavit of Robert Zazula, a Senior

Vice President of Compass, who attested that on April 30, 2013, Bell executed a

promissory note payable to Compass in the amount of $4,622,500.00 as well as a

deed of trust in favor of Compass to secure that indebtedness. Also, on April 30,

2013, “as part of th[at] transaction,” Trimcos and Bell executed the contractor’s

agreement. According to Zazula, another company working on the project got into

a dispute with Trimcos and that company filed a mechanic’s lien on the project

property which was covered by the deed of trust. “[A] lawsuit was in progress”

between that other company and Trimcos. In February 2015, Trimcos’s attorney

informed Compass that Trimcos had worked on the project with that other company

as a subcontractor, “even though [the other company] claimed that it was actually a

general contractor.” And in June 2015, Zazula learned from Trimcos’s attorney that

Trimcos “had also filed a mechanic[’]s lien on the [project] property [which was]

being covered by the [d]eed of [t]rust.” Zazula stated that “Compass declined to pay

[to Trimcos the] retainage withheld during the . . . project,” as permitted under the




5
      Compass attached a copy of the contractor’s agreement to its summary-judgment
      motion.
                                             8
contractor’s agreement, because of the existing mechanic’s liens and because

Trimcos had failed to provide Compass with a lien release from the other company.

      Compass also argued, in the matter-of-law portion of its summary-judgment

motion, that it had not breached its obligations under the contractor’s agreement

because it was not required to pay for certain additional items sought by Trimcos.

Under paragraph 7 of the contractor’s agreement, Compass was required to pay only

for “costs and expenses specified in the budget approved by [Compass].” And the

additional items for which Trimcos sought payment “were not presented to Compass

in a budget or a change order and were therefore not contractually or properly

presented for payment.”       Those items included permit fees, an additional

$135,000.00 for a retaining wall, and certain other additional expenses. As to those

items, Zazula testified, in his affidavit attached to the summary-judgment motion,

that “the budget approved for [the project] did not include permit fees, and no change

order was submitted to include those fees.” As to Trimcos’s $135,000.00 claim for

the retaining wall, Zazula attached to his affidavit documentation showing that

Trimcos had agreed to absorb that additional expense. And as to the other additional

expenses, Zazula stated that “[n]o change order request[s] were received for th[o]se

items,” so they had not been “approved by [Compass]” as required for payment

under the contractor’s agreement.




                                             9
      In response to Compass’s summary-judgment motion, Trimcos asserted that

as to Compass’s no-evidence grounds related to its money-had-and-received and

constructive-trust claims, it was not required to “prove that it rendered services or

delivered materials before Compass . . . recorded its deed of trust on May 8. 2013,”

only that it entered the contract with Bell before May 8, 2013. And Trimcos argued

that because the contract was executed April 26, 2013, its mechanic’s lien had

priority over Compass’s deed of trust under the “relation-back doctrine,” under

which a general construction contract between an owner and a contractor sets the

time of inception of all mechanic’s liens created by the construction as the date that

the contract was executed.6 Further, Trimcos asserted that the following allegation,

in Compass’s first amended counterclaim—a pleading that was superseded—

constituted an admission of a party opponent that raised a fact issue precluding

summary judgment on Trimcos’s money-had-and-received and constructive-trust

claims: “Based on statements by Trimcos before and after the filing on this lawsuit,

Trimcos breached the terms of the [s]econd [a]ffidavit by beginning construction or

delivering materials to the [project property] prior to the date the [d]eed of [t]rust

was filed.”




6
      See Suntex Fuller Corp. v. Flint Mortg. Grp., No. 01-04-00994-CV, 2007 WL
      1018637, at *3 (Tex. App.—Houston [1st Dist.] April 5, 2007, no pet.) (mem. op.)
      (citing McConnell v. Mortg. Inv. Co. of El Paso, 305 S.W.2d 280, 283 (Tex. 1957)).
                                             10
      As    to   Compass’s     matter-of-law     grounds   related   to   Trimcos’s

breach-of-contract claim, Trimcos responded that it had “standing to assert a claim

based on the [c]ontractor’s [a]greement” and that there were “no unsatisfied

conditions precedent under the [c]ontractor’s [a]greement.” Alternatively, Trimcos

argued that summary judgment on its breach-of-contract claim was not proper

“because the removal of liens [was] not [a] condition[] precedent” under the

contractor’s agreement. And Trimcos referred to the contract to support its position

that it “was entitled to final payment for its work [on the project] within three (3)

days of obtaining the certificate of occupancy,” which was issued on June 3, 2015.

      The trial court granted Compass summary judgment on Trimcos’s claims for

money had and received, constructive trust, and breach of contract and awarded

Compass attorney’s fees.      Compass then nonsuited its counterclaims against

Trimcos, making the trial court’s summary judgment final.

                               Standard of Review

      We review a trial court’s decision to grant summary judgment de novo.

Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005); Provident Life

& Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003). In conducting our

review, we take as true all evidence favorable to the non-movant, and we indulge

every reasonable inference and resolve any doubts in the non-movant’s favor.

Valence Operating, 164 S.W.3d at 661; Knott, 128 S.W.3d at 215. If a trial court

                                            11
grants summary judgment without specifying the grounds for granting the motion,

we must uphold the trial court’s judgment if any of the asserted grounds are

meritorious. Beverick v. Koch Power, Inc., 186 S.W.3d 145, 148 (Tex. App.—

Houston [1st Dist.] 2005, pet. denied).

      A party seeking summary judgment may combine in a single motion a request

for summary judgment under the no-evidence standard with a request for summary

judgment as a matter of law. Binur v. Jacobo, 135 S.W.3d 646, 650–51 (Tex. 2004).

To prevail on a no-evidence summary-judgment motion, the movant must establish

that there is no evidence to support an essential element of the non-movant’s claim

on which the non-movant would have the burden of proof at trial. See TEX. R. CIV.

P. 166a(i); Fort Worth Osteopathic Hosp., Inc. v. Reese, 148 S.W.3d 94, 99 (Tex.

2004); Hahn v. Love, 321 S.W.3d 517, 523–24 (Tex. App.—Houston [1st Dist.]

2009, pet. denied). The burden then shifts to the non-movant to present evidence

raising a genuine issue of material fact as to each of the elements challenged in the

motion. Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex. 2006); Hahn, 321

S.W.3d at 524. A no-evidence summary-judgment may not be granted if the

non-movant brings forth more than a scintilla of evidence to raise a genuine issue of

material fact on the challenged elements in the motion. See Ford Motor Co. v.

Ridgway, 135 S.W.3d 598, 600 (Tex. 2004). More than a scintilla of evidence exists

when the evidence “rises to a level that would enable reasonable and fair-minded

                                            12
people to differ in their conclusions.” Merrell Dow Pharm., Inc. v. Havner, 953

S.W.2d 706, 711 (Tex. 1997) (internal quotations omitted). The trial court must

grant a no-evidence summary-judgment motion if the movant asserts that there is no

evidence of one or more specified elements of the non-movant’s claim on which the

non-movant would have the burden of proof at trial and the non-movant fails to file

a timely response or fails to produce summary-judgment evidence raising a genuine

issue of material fact on each challenged element. See TEX. R. CIV. P. 166a(i);

Lockett v. HB Zachry Co., 285 S.W.3d 63, 67 (Tex. App.—Houston [1st Dist.] 2009,

no pet.).

      To prevail on a matter-of-law summary-judgment motion, a movant has the

burden of establishing that it is entitled to judgment as a matter of law and there is

no genuine issue of material fact. TEX. R. CIV. P. 166a(c); Cathey v. Booth, 900

S.W.2d 339, 341 (Tex. 1995). When a defendant moves for a matter-of-law

summary judgment, it must either: (1) disprove at least one essential element of the

plaintiff’s cause of action, or (2) plead and conclusively establish each essential

element of an affirmative defense, thereby defeating the plaintiff’s cause of action.

See Cathey v. Booth, 900 S.W.2d 339, 341 (Tex. 1995); Centeq Realty, Inc. v.

Siegler, 899 S.W.2d 195, 197 (Tex. 1995). Once the movant meets its burden, the

burden shifts to the non-movant to raise a genuine issue of material fact precluding

summary judgment. See Siegler, 899 S.W.2d at 197; Transcon. Ins. Co. v. Briggs

                                             13
Equip. Trust, 321 S.W.3d 685, 691 (Tex. App.—Houston [14th Dist.] 2010, no pet.).

The evidence raises a genuine issue of fact if reasonable and fair-minded jurors could

differ in their conclusions in light of all of the summary-judgment evidence.

Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007).

                        No-Evidence Summary Judgment

      In its first and second issues, Trimcos argues that the trial court erred in

granting Compass summary judgment on Trimcos’s claims for money had and

received and for constructive trust because Trimcos’s mechanic’s lien had priority

over Compass’s deed of trust.

      The equitable doctrines of money had and received and constructive trust are

applied to prevent unjust enrichment. Ferrara v. Nutt, 555 S.W.3d 227, 244 (Tex.

App.—Houston [1st Dist.] 2018, no pet.); Pickelner v. Adler, 229 S.W.3d 516, 527

(Tex. App.—Houston [1st Dist.] 2007, pet. denied); Nivens v. City of League City,

245 S.W.3d 470, 474 n.2 (Tex. App.—Houston [1st Dist.] 2007, pet. denied);

Swinehart v. Stubbeman, McRae, Sealy, Laughlin, & Browder, Inc., 48 S.W.3d 865,

878 (Tex. App.—Houston [14th Dist.] 2001, pet. denied).                    Trimcos’s

money-had-and-received and constructive-trust claims were both premised on

Trimcos’s position that its mechanic’s lien on the project property was superior to

Compass’s deed of trust. Specifically, Trimcos maintains that the filing of its




                                            14
mechanic’s lien relates back to April 26, 2013, the date that Trimcos and Bell

executed the contract, and thus predates the recording of Compass’s deed of trust.

      “Mechanic’s liens did not exist at common law or in equity, but rather are

creatures of statute.” CVN Grp. v. Delgado, 95 S.W.3d 234, 246 (Tex. 2002)

(Hankinson, J., dissenting) (citing Lippencott v. York, 24 S.W. 275, 276 (Tex. 1893);

Pratt v. Tudor, 14 Tex. 37, 39 (1855)); see also Crawford Servs., Inc. v. Skillman

Int’l Firm, L.L.C., 444 S.W.3d 265, 267 (Tex. App.—Dallas 2014, pet. dism’d). The

Texas Constitution and Texas Property Code Chapter 53 address the creation of

mechanic’s liens.    See TEX. CONST. art. XVI, § 37;7 TEX. PROP. CODE ANN.

§§ 53.001–.260; CVN Grp., 95 S.W.3d at 246–47 (Hankinson, J., dissenting); Hayek

v. W. Steel Co., 478 S.W.2d 786, 790–91 (Tex. 1972). In her dissenting opinion in

CVN Group, Justice Hankinson discussed the interplay between the constitutional

and statutory provisions:

      The constitution grants to each contractor who enters into a direct
      contractual relationship with the real property owner a lien upon the
      property for materials and labor provided in improving it. . . . [T]he
      constitutional lien is self-executing; that is, no notice or filing

7
      Article 16, section 37 of the Texas Constitution, titled, “Liens of mechanics,
      artisans, and material men,” states:
             Mechanics, artisans and material men, of every class, shall have a lien
             upon the buildings and articles made or repaired by them for the value
             of their labor done thereon, or material furnished therefor; and the
             [Texas] Legislature shall provide by law for the speedy and efficient
             enforcement of said liens.
      TEX. CONST. art. XVI, § 37 (emphasis added).
                                               15
      requirements must be met for the lien to attach, and the lien exists
      independently and apart from any legislative act. The constitutional
      lien is not, however, self-enforcing, and the constitution further requires
      the [Texas] Legislature to provide for the enforcement of mechanic’s
      liens.
CVN Grp., 95 S.W.3d at 246–47 (Hankinson, J., dissenting) (internal citations

omitted).

      The question here involves the time of inception of Trimcos’s mechanic’s

lien. In connection with the closing on the construction loan for the project,

Trimcos—the general contractor—signed affidavits attesting that no work had

commenced on the project and no materials had been delivered to the property where

the project was to be built. These representations track the statutory language

establishing when a lien attaches. See TEX. PROP. CODE ANN. § 53.124.8 Compass


8
      Texas Property Code section 53.124, titled “Inception of Mechanic’s Lien,”
      provides:
            (a)    Except as provided by [s]ubsection (e), for purposes of [Texas
            Property Code] [s]ection 53.123, the time of inception of a mechanic’s
            lien is the commencement of construction of improvements or
            delivery of materials to the land on which the improvements are to be
            located and on which the materials are to be used.
            (b)    The construction or materials under [s]ubsection (a) must be
            visible from inspection of the land on which the improvements are
            being made.
            (c)    An owner and original contractor may jointly file an affidavit
            of commencement with the county clerk of the county in which the
            land is located not later than the 30th day after the date of actual
            commencement of construction of the improvements or delivery of
            materials to the land. The affidavit must contain:
                   (1)    the name and address of the owner;
                                             16
relied on those representations in lending funds to Bell for the project’s construction

to ensure that its deed of trust would constitute a first lien on the project property.

      Trimcos urges us to follow the “relation[-]back” doctrine first declared by the

Texas Supreme Court in Oriental Hotel v. Griffiths. 33 S.W. 652, 653 (Tex. 1895).

According to that common-law doctrine, if there is a general construction contract

between an owner and a contractor, the time of inception of all mechanic’s liens




                    (2)    the name and address of each original contractor, known
                    at the time to the owner, that is furnishing labor, service, or
                    materials for the construction of the improvements;
                    (3)    a description, legally sufficient for identification, of the
                    property being improved;
                    (4)    the date the work actually commenced; and
                    (5)    a general description of the improvement.
             (d)    An affidavit filed in compliance with this section is prima facie
             evidence of the date of the commencement of the improvement
             described in the affidavit. The time of inception of a mechanic’s lien
             arising from work described in an affidavit of commencement is the
             date of commencement of the work stated in the affidavit.
             (e)     The time of inception of a lien that is created under [Texas
             Property Code [s]ection 53.021(c), (d), or (e)[, addressing liens for
             architects, surveyors, landscapers, demolition workers, and others,] is
             the date of recording of an affidavit of lien under [s]ection 53.052.
             The priority of a lien claimed by a person entitled to a lien under
             [s]ection 53.021(c), (d), or (e) with respect to other mechanic’s liens
             is determined by the date of recording. A lien created under [s]ection
             53.021(c), (d), or (e) is not valid or enforceable against a grantee or
             purchaser who acquires an interest in the real property before the time
             of inception of the lien.
      TEX. PROP. CODE ANN. § 53.124(a)–(e).


                                                17
created by the construction is the date that the general construction contract was

executed. McConnell v. Mortg. Inv. Co. of El Paso, 305 S.W.2d 280, 283 (Tex.

1957); Suntex Fuller Corp. v. Flint Mortg. Grp., No. 01-04-00994-CV, 2007 WL

1018637, at *3 (Tex. App.—Houston [1st Dist.] Apr. 5, 2007, no pet.) (mem. op.).

Applying that doctrine here, Trimcos argues that because its execution of the

contract—a general construction contract—with Bell predates Compass’s deed of

trust, its mechanic’s lien has priority over Compass’s deed of trust. Compass, on the

other hand, looks to Texas Property Code section 53.124 as the sole authority for

establishing the priority of Trimcos’s mechanic’s lien and argues that, because that

section does not declare that a mechanic’s lien relates back to the date of the contract,

Trimcos’s mechanic’s lien does not predate Compass’s deed of trust.

      When the Texas Supreme Court decided Oriental Hotel, the mechanic’s lien

statute did not address a lien’s time of inception. See 33 S.W. at 661–62. In 1971,

though, the Texas Legislature amended the statute to define “inception of the lien.”

See Act of May 17, 1971, 62d Leg., R.S., ch. 231, § 1, 1971 Tex. Gen. Laws 1082.

This amendment was passed “in reaction to the first opinion rendered [by the Texas

Supreme Court] in Irving Lumber Co[.] v. Alltex Mortgage Co[.],[9] which allowed


9
      14 Tex. Sup. Ct. J. 212 (July 2, 1971), on reh’g, 468 S.W.2d 341 (Tex. 1971); see
      also Diversified Mortg. Invs. v. Lloyd D. Blaylock Gen. Contractor, Inc., 576
      S.W.2d 794, 804–05 (Tex. 1978) (explaining first opinion in Irving Lumber “was
      rendered on July 2, 1971,” but Texas Supreme Court “consider[ed] [a] motion for
      rehearing,” “withdrew the first opinion[,] and substituted the second opinion on May
                                              18
oral construction contracts to indicate the inception of a mechanic’s lien, thereby in

effect allowing the creation of silent or secret mechanic’s liens.” Diversified Mortg.

Invs. v. Lloyd D. Blaylock Gen. Contractor, Inc., 576 S.W.2d 794, 804–05 (Tex.

1978) (internal citation omitted). By defining the “inception of a lien,” the amended

statute “created the system whereby mortgagors could rely upon notice in the county

records or by visual inspection of the property as to any existing liens on the

property.” Id. at 805 (internal quotations omitted).

      Since 1971, then, Texas has statutorily defined the time of inception of a

mechanic’s lien. Currently, Texas Property Code section 53.124 specifies that the

time of inception of a mechanic’s lien is “the commencement of construction of

improvements or delivery of materials to the land on which the improvements are to

be located and on which the materials are to be used,” as long as they are “visible

from inspection of the land on which the improvements are being made.” TEX. PROP.

CODE ANN. § 53.124(a), (b). And section 53.124 specifically addresses “original

contractors,” i.e., persons who “contract with an owner either directly or through the

owner’s agent,”10 providing that the owner and original contractor “may jointly file

an affidavit of commencement with the county clerk of the county in which the land



      19, 1971”; “[t]he second opinion d[id] not construe or refer in any way to the
      amendment”).
10
      See TEX. PROP. CODE ANN. § 53.001(7) (defining “[o]riginal contractor” (internal
      quotations omitted)).
                                             19
is located not later than the 30th day after the date of actual commencement of

construction of the improvements or delivery of materials to the land.”                 Id.

§ 53.124(c). An affidavit with contents that comply with the statute will constitute

“prima facie evidence of the date of the commencement of the improvement

described in the affidavit,” which is “[t]he time of inception of a mechanic’s lien

arising from work described” in the affidavit. Id. § 53.124(d), (e). These provisions

would have no purpose if the general contractor could simply rely on the date of the

general construction contract as the time of the inception of the mechanic’s lien.

      The Texas Constitution directs the Texas Legislature to “provide by law for

the speedy and efficient enforcement of [mechanic’s] liens.” TEX. CONST. art. XVI,

§ 37. Because mechanic’s liens are “creatures of statute,” it would violate that

constitutional directive if we decided to override the Texas Property Code’s specific

definition of the time of a lien’s inception with a common-law rule gleaned from a

case decided before the applicable statute defined the time of inception.11 “A


11
      In Hubert Lumber Co. v. King, an appeal decided on rehearing shortly after the
      Texas Supreme Court issued its second opinion in Irving Lumber, this Court was
      asked to apply the lien inception rule stated in Oriental Hotel v. Griffiths, 33 S.W.
      652 (Tex. 1895), but determined that the rule did not apply because the party
      contracting with the lienholder was only a prospective owner. See 468 S.W.2d 503,
      504–05 (Tex. App.—Houston [1st Dist.] 1971, writ ref’d n.r.e.). And in a 2011
      opinion, this Court cited to Oriental Hotel in explaining that:
                The time of inception of a properly perfected [mechanic]’s lien is
                the earlier of either (1) the commencement of a lienholder’s
                construction of improvements on the property or (2) the
                lienholder’s delivery of materials to the land on which the
                                               20
fundamental constraint on the courts’ role in statutory interpretation is that the

[l]egislature enacts the laws of the state and the courts must find their intent in that

language and not elsewhere.” Liberty Mut. Ins. Co. v. Adcock, 412 S.W.3d 492, 493

(Tex. 2013). We must presume that “the [l]egislature deliberately and purposefully

selects words and phrases it enacts, as well as deliberately and purposefully omits

words and phrases it does not enact.” Tex. Mut. Ins. Co. v. Ruttiger, 381 S.W.3d

430, 452 (Tex. 2012). These interpretive constraints have particular force here,

where the Texas Constitution gives the legislature the exclusive authority to enact

laws for the enforcement of mechanic’s liens. And we acknowledge that the




                improvements are to be located and on which the materials are to
                be used. TEX. PROP. CODE ANN. § 53.124(a) . . . . If there is a
                general contract regarding the construction of improvements to the
                property, the courts apply the relation[-]back doctrine to determine
                the time of a lien’s inception. Under the relation[-]back doctrine,
                the time of inception of all [mechanic’s] liens created will be the
                date the contract was executed if there is a general construction
                contract between the owner and a contractor.
      Texan Drywall, Inc. v. Le, No. 01-09 01063-CV, 2011 WL 2089668, at *3 (Tex.
      App.—Houston [1st Dist.] May 19, 2011) (mem. op.). In that case, though, “there
      was no evidence of a general construction contract,” so the Court’s discussion of
      the date of inception of a mechanic’s lien is dicta. See id. And this Court used
      similar language in Suntex Fuller. See 2007 WL 1018637, at *3. But, as in Texan
      Drywall, in Suntex Fuller, “there was no general construction contract or general
      contractor,” so that portion of the opinion is likewise dicta. See id.; see also Inman
      v. Orndorff, 596 S.W.2d 236, 238 (Tex. App.—Houston [1st Dist.] 1980, no writ)
      (using similar language but observing “[t]here is nothing in the evidence to show
      that the improvements were placed on the subject land under a contract with the
      owner of the land”). Thus, none of these cases are binding precedent as to the time
      of inception of the mechanic’s lien in this case.
                                               21
legislature has nowhere defined the time of inception of a mechanic’s lien as the date

that an owner and an original contractor execute a general construction contract.

      We conclude that, for purposes of enforcing a mechanic’s lien, Texas Property

Code section 53.124, which defines the time of inception of a properly perfected

mechanic’s lien as the earlier of either (1) the commencement of a lienholder’s

construction of improvements on the property or (2) the lienholder’s delivery of

materials to the land on which the improvements are to be located and on which the

materials are to be used, provides the only measures for calculating the time of

inception of a mechanic’s lien, including those liens between an original contractor

and owner. Thus, the priority of Trimcos’s mechanic’s lien is determined by one of

those statutory measures, not by when Trimcos and Bell executed the contract.

      We note Trimcos also maintains that Compass made an admission against

interest in a superseded pleading—its first amended counterclaim—that raises a fact

issue as to whether Trimcos began construction of improvements or delivered

materials to the property where the project was to be built before Compass’s deed of

trust was filed.12 An admission against interest in an abandoned pleading may be

used in evidence. Long v. Knox, 291 S.W.2d 292, 294 (Tex. 1956); Loy v. Harter,


12
      The argument on this issue in Trimcos’s appellant’s brief cites to a different
      pleading than the one cited in its summary-judgment response. Trimcos is limited
      to the arguments raised in its response in the trial court. See Lee v. Braeburn Valley
      W. Civic Ass’n, 786 S.W.2d 262, 263 (Tex. 1990); City of Houston v. Clear Creek
      Basin Auth., 589 S.W.2d 671, 675 (Tex. 1979).
                                               22
128 S.W.3d 397, 407 (Tex. App.—Texarkana 2004, pet. denied). Compass’s first

amended counterclaim states: “Based on statements by Trimcos before and after the

filing of this lawsuit, Trimcos breached the terms of the [s]econd [a]ffidavit by

beginning construction or delivering materials to the [project property] prior to the

date the [d]eed of [t]rust was filed.” Read in context, this is not a statement against

Compass’s interest. It is not an unconditional statement that Trimcos actually began

construction or delivered materials to the property where the project was to be built.

It is conditioned on representations made by Trimcos that, if proven, it would have

satisfied one of the elements necessary to hold Trimcos liable for breach of contract

and fraud against Compass because they contradict representations made by Trimcos

in the first and second affidavits. See, e.g., Zorrilla v. Aypco Constr. II, LLC, 469

S.W.3d 143, 153 (Tex. 2015) (reciting elements of fraud claim); B & W Supply, Inc.

v. Beckman, 305 S.W.3d 10, 16 (Tex. App.—Houston [1st Dist.] 2009, pet. denied)

(reciting elements of breach-of-contract claim).      Because the cited portion of

Compass’s first amended counterclaim is not an admission against interest, it does

not create a fact issue as to whether the time of inception of Trimcos’s mechanic’s

lien predates Compass’s deed of trust.

      Based on the foregoing, we conclude that Trimcos failed to raise a fact issue

that it commenced the construction of improvements or delivered materials to the

project property before Compass filed its deed of trust. See TEX. PROP. CODE ANN.

                                             23
§ 53.124(a). And, because Trimcos failed to raise a fact issue as to whether its

mechanic’s lien had priority over Compass’s deed of trust, there is no fact issue as

to whether Compass was unjustly enriched. Unjust enrichment is the foundation of

Trimcos’s money-had-and-received and constructive-trust claims. See Ferrara, 555

S.W.3d at 244; Pickelner, 229 S.W.3d at 527; Nivens, 245 S.W.3d at 474 n.2;

Swinehart, 48 S.W.3d at 878. As a result, we hold that the trial court did not err in

granting Compass summary judgment on Trimcos’s money-had-and-received and

constructive-trust claims.

      We overrule Trimcos’s first and second issues.

                       Matter-of-Law Summary Judgment

      In its third issue, Trimcos argues that the trial court erred in granting Compass

summary judgment on Trimcos’s claims for breach of contract and attorney’s fees

because Compass’s summary-judgment motion relied in part on its assertion that

Trimcos failed to satisfy the conditions precedent to recovery under paragraph 7 of

the contractor’s agreement.

      Paragraph 7 of the contractor’s agreement provided that Compass would not

pay the “final advance, including all retainage,” until it received evidence “that no

mechanic’s or materialmen’s liens or other encumbrances ha[d] been filed and

remain[ed] in effect against the [project] [p]roperty” as well as “final lien releases

or waivers” by Trimcos and others with any lien or claim on the project property.

                                             24
Compass’s summary-judgment evidence established that Trimcos and one of its

subcontractors had filed a mechanic’s lien on the project property and had not

provided releases or waivers of those liens. Trimcos asserts that if Compass is

correct about the priority of its deed of trust, the mechanic’s liens have been

extinguished. But that assertion does not satisfy the contractor’s agreement, which

requires, before payment of the final advance, Compass must receive “evidence that

no mechanic’s . . . liens or other encumbrances . . . remain in effect” as well as “final

lien releases or waivers” by Trimcos and others “who otherwise might be entitled to

claim any type or kind of lien against the [project] [p]roperty.”

      Compass’s summary-judgment motion further asserted that in seeking

payment of certain costs and expenses not specified in the budget approved by

Compass, paragraph 7 of the contractor’s agreement only required Compass to pay

“for costs and expenses” approved by Compass. And Compass provided evidence

showing that the additional expenses for which Trimcos sought repayment had not

been approved for payment by Compass, either in the budget or in a change order.

Trimcos complains that its failure to “obtain pre-approval on items not included in

the . . . contract should not result in forfeiture of amounts that were agreed upon.”

But Trimcos did not identify any “amounts that were agreed upon” in its

summary-judgment response. And although Trimcos cites general propositions of

law in its appellant’s brief, it provides no analysis of the cited authorities or

                                              25
explanation of how they are relevant to the specific conditions precedent challenged

in Compass’s summary-judgment motion. See TEX. R. APP. P. 38.1(i); Bolling v.

Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 896 (Tex. App.—Dallas 2010,

no pet.) (noting “references to sweeping statements of general law are rarely

appropriate” and briefing is inadequate if it does not provide existing legal authority

that can be applied to facts of case).

      Texas Rule of Appellate Procedure 38.1(i) requires that an appellant’s brief

“contain a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.” See TEX. R. APP. P. 38.1(i). A failure to

provide substantive analysis of an issue or cite appropriate authority waives a

complaint on appeal. Marin Real Estate Partners, L.P. v. Vogt, 373 S.W.3d 57, 75

(Tex. App.—San Antonio 2011, no pet.); Huey v. Huey, 200 S.W.3d 851, 854 (Tex.

App.—Dallas 2006, no pet.); Cervantes-Peterson v. Tex. Dep’t of Family &

Protective Servs., 221 S.W.3d 244, 255 (Tex. App.—Houston [1st Dist.] 2006, no

pet.); see also In re Estate of Taylor, 305 S.W.3d 829, 836 (Tex. App.—Texarkana

2010, no pet.) (failure to cite legal authority or to provide substantive analysis of

issue presented results in waiver of complaint on appeal). To the extent that Trimcos

attempts to raise additional arguments to support its complaint that the trial court

erred in granting Compass summary judgment on Trimcos’s breach-of-contract and




                                             26
attorney’s-fees claims, we hold that those arguments are waived due to inadequate

briefing.

      Based on the foregoing, we conclude that the undisputed evidence establishes

as a matter of law that the conditions precedent found in paragraph 7 of the

contractor’s agreement and addressed in Compass’s summary-judgment motion

were not satisfied, and that, as a result, Compass was not required to make the

payments demanded by Trimcos.13 Thus, we hold that the trial court did not err in

granting Compass summary judgment on Trimcos’s breach-of-contract and

attorney’s-fees claim.

      We overrule Trimcos’s third issue.

                                    Conclusion

      We affirm the judgment of the trial court.




                                             Julie Countiss
                                             Justice

Panel consists of Justices Goodman, Landau, and Countiss.




13
      Because we affirm Compass’s summary judgment on this ground, we need not
      consider whether Trimcos has standing under the contractor’s agreement. See TEX.
      R. APP. P. 47.1.
                                            27